On Motion.
The opinion of the court was delivered by
Manning, C. J.
The appellee moves for an order to the Recorder of Ouachita parish, commanding him to send up the original Act of Mortgage, a certified copy of which was produced before the judge of the-lower court as part of the evidence upon which he granted the order of seizure and sale. The object of the motion, as disclosed in it, is to enable this .court to ascertain from personal inspection of the Act, that it has now affixed to it all the United States internal revenue stamps that the Act of Congress requires.
The motion is resisted on the ground that, whatever quantity or amount of revenue stamps may be now upon the Act, there were not enough of them upon it at the time the order of seizure and sale was made to give it validity, and that we can only consider its then condition.
The motion is based on' art. 917 of the Code of Practice, which empowers this court to direct orders to public officers to produce before it original papers, when they may be necessary to the decision of a pending cause.
We do not think the inspection of the paper in question is necessary to the decision of this cause, and we should do a vain and useless act in ordering its production before us, and therefore
The motion is denied.